In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-12-0492-CR
                           ________________________
                                       
                          SOPHIA DELACRUZ, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                    On Appeal from the 364th District Court
                             Lubbock County, Texas
    Trial Court No. 2012-433974, Honorable Bradley S. Underwood, Presiding 

                                       
                                April 18, 2013
                                       
                             ON MOTION TO DISMISS
                                       
                  Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                                       
Appellant, Sophia DeLaCruz, filed Notice of Appeal of a judgment convicting her of the offense of assault on a public servant, and plea bargained sentence of ten years confinement in the Institutional Division of the Texas Department of Criminal Justice.  Appellant's counsel filed a Motion to Dismiss Appeal on April 8, 2013.

Because the motion meets the requirements of Texas Rule of Appellate Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the motion is hereby granted and the appeal is dismissed.  Having dismissed the appeal at appellants request, no motion for rehearing will be entertained and our mandate will issue forthwith.
							Mackey K. Hancock
							          Justice

Do not publish.